United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
TENNESSEE VALLEY AUTHORITY,
)
NUCLEAR POWER, Soddy Daisy, TN, Employer )
__________________________________________ )
G.E., Appellant

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-768
Issued: July 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2014 appellant, through his attorney, filed a timely appeal from the
January 16, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim as untimely filed. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant’s occupational disease claim is barred by the applicable
time-limitation provisions of FECA.
FACTUAL HISTORY
On February 19, 2013 appellant, then a 66-year-old boilermaker/welder, filed an
occupational disease claim alleging that he sustained hearing loss due to noise exposure at work.
1

5 U.S.C. § 8101 et seq.

He initially became aware of his condition on January 1, 2003 and attributed it to his federal
employment duties on January 28, 2013.
Appellant explained that, on that day, his
otolaryngologist informed him that his hearing loss was employment related. He was last
exposed to the conditions alleged to have caused his hearing loss on June 20, 2003, the date that
he retired.
In a January 28, 2013 statement, appellant noted that he was just advised by his physician
for the first time that he had an occupational hearing loss related to his employment at the
employing establishment.
By letters dated March 11, 2013, OWCP requested that appellant and the employing
establishment submit additional factual and medical information, including evidence that he
timely provided notice of his alleged injury.
On March 18, 2013 appellant responded by describing his history of noise exposure while
working for the employing establishment as a laborer from 1970 to 1975 and as a boilermaker
from 1975 to May 10, 1990. He noted daily exposure to loud noise during his employment.
Appellant reiterated that he first related his hearing loss to his work duties on January 28, 2013.
He stated that he had an automobile accident at age seven which caused complete right ear
deafness.
In an accompanying January 9, 2013 report, Dr. William A. Logan, a Board-certified
otolaryngologist, noted appellant’s history which included complete deafness in his right ear
since a motor vehicle accident at age seven. He advised that appellant related that his left ear
hearing had progressively worsened over the years. Dr. Logan indicated that appellant’s work
history included noise exposure due to having worked as a boilermaker for a number of years.
He determined that appellant had no otorrhea, no otalgia and no previous otologic surgery.
Dr. Logan indicated that appellant noted that he had “trouble understanding people when they
talk especially in background noise.” He examined appellant and found some squamous debris
in the right ear.
Dr. Logan indicated that the tympanomembrane was intact with
tympanosclerosis and no effusion. Regarding the left ear, he advised no discharge and found the
tympanomembrane intact with tympanosclerosis and no effusion. Dr. Logan noted that the
audiogram showed a dead ear on the right and a borderline sloping to moderate sensorineural
loss on the left, Type A tympanograms on the left, flat tympanograms on the right. Appellant
had a discrimination score of 96 percent on the left. Dr. Logan opined that appellant had
sensorineural hearing loss in the left ear which was clinically most consistent with occupational
noise exposure. He advised that appellant avoid unnecessary exposure to loud noise, use ear
protection when unavoidably around loud noise and consider amplification for his left ear if he
desired. An audiogram from January 9, 2013 was also received.
OWCP received noise exposure data from the employing establishment covering the
period from 1976 to 1984, appellant’s work history as a boilermaker and welder, applications for
employment with the employing establishment. The employing establishment audiograms
included a July 16, 1973 audiogram which showed the following decibel losses at 500, 1,000,
2,000 and 3,000 Hertz (Hz) for the left ear: -5, 0, 0 and 0. A September 8, 1981 audiogram
revealed the following decibel losses at the same frequencies in the left ear: 15, 10, 10 and 20;

2

while a January 27, 1987 employer audiogram showed left ear decibel losses of 25, 15, 15 and
50.
A conference call was held on April 12, 2013. OWCP determined that appellant worked
for the employing establishment from September 18, 1985 through June 20, 1994. Appellant
worked as a contractor for the employing establishment from June 20, 1994 to June 20, 2003.2
Thereafter, OWCP received an April 10, 2013 letter from Dr. Whitney R. Mauldin, an
employing establishment audiologist, who controverted the claim. Dr. Mauldin noted the history
of appellant’s intermittent federal work from December 22, 1970 to May 10, 1990, along with
intermittent periods of nonfederal employment. She argued that appellant was last exposed to
factors as a federal employee on May 10, 1990. Dr. Mauldin stated that appellant worked in the
private sector as boilermaker/welder in 2003 and he was not a federal employee for the previous
23 years. She also argued that appellant received hearing examinations during his federal
employment and that the changes in hearing did not exceed that which was expected for his age
during his employment. Dr. Mauldin noted that when appellant was rehired in 1987 after two
years in the private sector, his “rehire exam[ination] indicates a significant change in his hearing
thresholds in both ears.” She argued that in order for a work-related hearing loss injury to occur,
appellant must experience a threshold shift of 10 decibels or greater at 2,000, 3,000 and 4,000
frequencies. Dr. Mauldin noted that there was no evidence of a permanent threshold shift
documented during his federal employment. She challenged the timeliness of the claim and
indicated that the employing establishment could not have had any immediate, actual knowledge
of a work-related injury or illness. Dr. Mauldin also noted that Dr. Logan did not distinguish
between appellant’s federal employment 23 years ago and his civilian employment since 1990.
By decision dated April 29, 2013, OWCP denied appellant’s claim on the grounds that he
was not a federal employee at the time of the injury and had not been since June 20, 1994.
In a letter dated April 29, 2013, Aldora Bell, a workers’ compensation claims
representative with the employing establishment, indicated that appellant began his employment
with the employing establishment on December 22, 1970. She noted that he worked
intermittently until April 3, 1989 and was rehired on March 1, 1990. Ms. Bell advised that
appellant worked until May 10, 1990 and was hired as a contractor on June 20, 1994, working
intermittently until June 20, 2003. She provided copies of his audiograms and hearing records.
On May 8, 2013 appellant, through his attorney, requested a telephonic hearing, which
was held on October 9, 2013. During the hearing, appellant described his employment history.
He noted that he occasionally engaged in hunting and shooting with a rifle and used earmuffs.
Appellant confirmed that the first time he was aware that his hearing loss was work related was
in 2013. His attorney also noted that the audiograms from the employing establishment revealed
2

In a letter dated April 23, 2013, appellant’s representative noted that he had received the conference
memorandum and advised that there were errors with regard to the dates of employment. He noted that appellant
began working for the employing establishment in 1970 as a laborer until 1975; as a boilermaker from 1975 until
1981 and the following periods: May 17 to 28, 1982; September 11, 1985 to October 4, 1985; March 5 to 6, 1990;
March 10 to May 10, 1990.

3

a progression of hearing loss during appellant’s work for the employing establishment noting
that he had no left ear hearing loss when he began working for the employing establishment but
had increased hearing loss as shown in the September 8, 1981 and January 21, 1987 audiograms.
Counsel argued that the employing establishment had notice of the loss based on the audiogram
in 1987.
In a letter dated October 22, 2013, appellant’s attorney enclosed a new report from
Dr. Logan. In a report dated September 18, 2013, Dr. Logan noted that he had reviewed his prior
report and audiogram. He opined that the hearing loss in appellant’s left ear was “to a reasonable
degree of medical certainty primarily due to his long history of occupational noise exposure.”
Dr. Logan noted that appellant engaged in recreational shooting and explained that he suspected
the hearing loss contributed from this was minimal in comparison to the long history of
occupational noise exposure. He determined that appellant had a 28.1 percent hearing loss in the
left ear.
In a letter dated November 27, 2013, Robin Daugherty, an employing establishment
workers’ compensation manager, controverted the claim. She noted that appellant worked for
the employing establishment intermittently from December 22, 1970 to May 10, 1990.
Ms. Daugherty argued that his hearing loss was not employment related.
In a letter dated December 12, 2013, appellant’s attorney noted that the employing
establishment was attempting to suggest that appellant worked for the employing establishment
for a short time. However, he indicated that appellant worked directly for the employing
establishment for at least 13 years and was exposed to loud noises on a regular basis. Counsel
also clarified that, while appellant went hunting, it was on an occasional basis with earmuffs.
Furthermore, he argued that appellant was not required to file his claim for hearing loss until he
learned from his physician, Dr. Logan, that the hearing loss was related to his employment.
Counsel argued that appellant’s claim was timely filed when he notified the employing
establishment of his hearing loss upon learning that it was work related from his physician. He
argued that appellant’s claim was timely filed. Counsel also noted that Ms. Mauldin was an
audiologist and not a physician.
By decision dated January 16, 2014, an OWCP hearing representative affirmed as
modified the April 29, 2013 decision. She found that, while appellant participated in a hearing
conservation program, he did not show that the employing establishment had knowledge of his
claimed injury prior to his June 8, 1983 retirement.3 The hearing representative further
determined that he did not file his claim within three years from 1994, when he left federal
service, and that he reasonably should have known that his hearing loss was due to workplace
noise exposure at this time.

3

The hearing representative also indicated that appellant’s last work for the employing establishment occurred in
May 1990.

4

LEGAL PRECEDENT
Section 8122(a) of FECA4 provides that an original claim for compensation for disability
or death must be filed within three years after the injury or death.5 Section 8122(b) provides
that, in latent disability cases, the time limitation does not begin to run until the claimant is
aware, or by the exercise of reasonable diligence should have been aware, of the causal
relationship between the employment and the compensable disability.6 The Board has held that,
if an employee continues to be exposed to injurious working conditions after such awareness, the
time limitation begins to run on the last date of this exposure.7 Even if a claim is not timely filed
within the three-year period of limitation, it would still be regarded as timely under section
8122(a)(1) if the immediate superior had actual knowledge of his alleged employment-related
injury within 30 days or written notice of the injury was provided within 30 days pursuant to
section 8119.8 The knowledge must be such as to put the immediate superior reasonably on
notice of an on-the-job injury or death.9 The Board has indicated that an employee need only be
aware of a possible relationship between his condition and his employment to commence the
running of the applicable statute of limitations.10 The Board has also held that a program of
annual audiometric examinations conducted by an employing establishment may constructively
establish actual knowledge of a hearing loss such as to put the immediate supervisor on notice of
an on-the-job injury.11
In interpreting section 8122(a)(1) of FECA, OWCP procedures provide that, if the
employing establishment gives regular physical examinations which might have detected signs
of illness, such as hearing tests, it should be asked whether the results of such tests were positive
for illness and whether the employee was notified of the results.12
ANALYSIS
The Board finds that appellant’s claim was timely filed. As noted above, if an employee
continues to be exposed to injurious working conditions, the time limitation begins to run on the

4

5 U.S.C. § 8101 et seq.

5

Id. at § 8122(a).

6

Id. at § 8122(b).

7

See Linda J. Reeves, 48 ECAB 373 (1997).

8

5 U.S.C. §§ 8122(a)(1); 8122(a)(2); see also Larry E. Young, 52 ECAB 264 (2001).

9

Willis E. Bailey, 49 ECAB 509 (1998).

10

Edward C. Horner, 43 ECAB 834, 840 (1992).

11

See J.B., Docket No. 10-2025 (issued June 17, 2011); Jose Salaz, 41 ECAB 743 (1990).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3(a)(3)(c) and 6(c) (March 1993);
see also James A. Sheppard, 55 ECAB 515 (2004).

5

date of last exposure.13 Appellant ceased to be exposed to work-related noise when he left
federal service on June 20, 1994. Therefore, the time limitation provisions began to run on that
date. As appellant did not file a claim for hearing loss until February 19, 2013, his claim was
filed outside the three-year time limitation period.14 However, his claim would still be regarded
as timely under section 8122(a)(1) of FECA if his immediate supervisor had actual knowledge of
the injury within 30 days of his last exposure to the implicated employment factors. To have
actual knowledge, the supervisor must be aware that appellant attributed his hearing loss to an
injury sustained in the performance of duty or to some other factor of employment.15
On appeal appellant’s attorney contends that his supervisor had constructive or actual
knowledge of his hearing as he was part of a hearing conservation program. The Board has held
that a program of annual audiometric examinations conducted by an employing establishment in
conjunction with employee testing programs is sufficient to constructively establish actual
knowledge of a hearing loss such as to put the immediate supervisor on notice of an on-the-job
injury.16 OWCP’s procedure manual, interpreting section 8122(a)(1) of FECA states:
“If an agency, in connection with a recognized environmental hazard, has an
employee testing program and a test shows the employee to have positive findings
this should be accepted as constituting actual knowledge. For example, an agency
where employees may be exposed to hazardous noise levels may give annual
hearing tests for exposed employees. A hearing loss identified on such a test
would constitute actual knowledge on the part of the agency of a possible work
injury.”17
The record supports that appellant participated in an annual hearing conservation
program as early as 1976 and that the results indicated various levels of hearing loss. Numerous
audiograms were submitted which document the testing. The employing establishment
confirmed that appellant worked for it intermittently from December 22, 1970 to May 10, 1990.
Dr. Mauldin, an audiologist, argued that the changes in hearing did not exceed that which was
expected for his age. She also noted that, when appellant was rehired in 1987, after two years in
the private sector, “his rehire exam[ination] indicates a significant change in the thresholds in
both ears.”18 As noted, the audiograms of record performed for the employing establishment
13

See supra note 8.

14

5 U.S.C. § 8122(b).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3(a)(3)(b) (March 1993).

16

See Joseph J. Sullivan, 37 ECAB 526 (1986); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Time, Chapter 2.801.3(c) (March 1993).
17

Federal (FECA) Procedure Manual, id. at 2.801.3(a)(3)(c).

18

Dr. Mauldin also argued that appellant had to have a threshold shift of 10 decibels or greater for a work-related
hearing loss to occur and that Dr. Logan did not distinguish between hearing loss from his federal and contractor
employment. However, to the extent that she purports to offer a medical opinion, she is not a physician and her
opinion is of no probative medical value. See 5 U.S.C. § 8101(2) (defines the term physician); M.P., Docket No. 131790 (issued December 17, 2013) (an audiologist is not a physician under FECA and the audiologist’s opinion
regarding the medical cause of a claimant’s hearing loss is of no probative medical value).

6

document a progression of hearing loss. A July 16, 1973 audiogram showed the following
decibel losses at 500, 1,000, 2,000 and 3,000 Hz for the left ear: -5, 0, 0 and 0. A September 8,
1981 employing establishment audiogram revealed the following decibel losses at the same
frequencies in the left ear: 15, 10, 10 and 20; while a January 27, 1987 employing establishment
audiogram showed left ear decibel losses of 25, 15, 15 and 50. The Board finds that this is
sufficient to establish that the employing establishment had notice of the loss based on the
audiogram in 1987.
As noted, OWCP procedures provide that, if the employing establishment gives regular
physical examinations which might have detected signs of illness, such as hearing tests, it should
be asked whether the results of such tests were positive for illness and whether the employee was
notified of the results.19 The Board finds that the evidence of record is sufficient to establish that
the employing establishment had actual knowledge of the hearing loss. While it is not clear how
much of appellant’s hearing loss resulted from his federal employment, there is no provision for
apportionment under FECA.20
The Board also notes that to the extent that appellant was not aware of these results; his
claim would also be timely based on the January 9, 2013 report of Dr. Logan. As noted above,
section 8122(b) provides that, in latent disability cases, the time limitation does not begin to run
until the claimant is aware, or by the exercise of reasonable diligence should have been aware, of
the causal relationship between the employment and the compensable disability.21 The record
reflects that, upon reviewing the report of Dr. Logan on January 28, 2013, appellant immediately
filed his claim on February 19, 2013. He filed the claim upon being apprised that his hearing
loss was most consistent with occupational noise exposure. The Board notes that the claim was
filed on February 19, 2013 and was within three years of Dr. Logan’s January 9, 2013 report and
his review on January 28, 2013.
Consequently, appellant’s claim for compensation was timely filed.22 The case will be
remanded to OWCP for further development to determine if he sustained hearing loss causally
related to factors of his federal employment. Following such further development as OWCP
deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that appellant’s claim was timely filed.

19

Supra note 12.

20

B.G., Docket No. 14-76 (issued April 16, 2014).

21

5 U.S.C. § 8122(b).

22

See Gerald A. Preston, 57 ECAB 270 (2005); James A. Sheppard, supra note12.

7

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: July 29, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

